                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    KARMEN SELF-FORBES,                                     Case No. 2:16-CV-1088 JCM (PAL)
                 8                                            Plaintiff(s),                     ORDER
                 9            v.
               10     ADVANCED CALL CENTER
                      TECHNOLOGIES, LLC,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Self-Forbes v. Advanced Call Center
               14
                      Technologies, LLC, case number 2:16-cv-01088-JCM-BNW.
               15
                             On April 19, 2019, the court issued a pretrial order setting trial for September 23, 2019.
               16
                      (ECF No. 50). On July 31, 2019, the litigants filed a notice of settlement and represented that they
               17
                      anticipate filing a stipulation for dismissal of plaintiff’s claims within sixty days. (ECF No. 52).
               18
                      The parties have not yet filed the stipulation. The parties shall file a stipulation to dismiss on or
               19
                      before September 16, 2019.
               20
                             Accordingly,
               21
                             IT IS SO ORDERED.
               22
                             DATED August 23, 2019.
               23
               24                                                    __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
